Title: From Louisa Catherine Johnson Adams to Levett Harris, 13 March 1815
From: Adams, Louisa Catherine Johnson
To: Harris, Levett



Sir
Leipzick 13 Mars 1815

We arrived here late last evening, after a very fatiguing journey from Berlin, where I was detain’d eight days, for want of Letters from Mr. Adams.—
Poor Mr. Norman is very ill at Berlin, and extremely uneasy about his situation; I saw him several times, and hope he will recover, but I fear his illness will be long.
At Memel you will have heard from Mr. Russel, that I drew for some Money, and as I could not procure any french Money at Berlin, I have made use of a Letter given me by Mr. Monreal to the Messieurs Frege & Compe. of this place, and have received a hundred Ducats, which I will thank you to repay. I am so unaquainted with the forms of business you will I am sure excuse any errors I may commit, and rectify them—
Permit me to assure you of my respect, and believe me Sir your Most obedient

L. C. Adams